1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                 ***

9     ARMANDO C. MENDOZA,                               Case No. 3:15-cv-00507-MMD-CBC

10                                Petitioner,                         ORDER
            v.
11
      ROBERT LEGRAND, et al.,
12
                               Respondents.
13

14         Petitioner has filed a motion for partial dismissal of ground 3 (ECF No. 47).

15   Respondents do not oppose the motion (ECF No. 48).

16         It is therefore ordered that Petitioner’s motion for partial dismissal of ground 3 (ECF

17   No. 47) is granted. Ground 3 is dismissed.

18         It is further ordered that Respondents will have 45 days from the date of entry of

19   this order to file and serve an answer. The answer must comply with Rule 5 of the Rules

20   Governing Section 2254 Cases in the United States District Courts. Petitioner will have 45

21   days from the date on which the answer is served to file a reply.

22         DATED THIS 10th day of December 2018.

23

24
                                                        MIRANDA M. DU
25                                                      UNITED STATES DISTRICT JUDGE

26

27

28
